

113 HR 2449 : To authorize the President to extend the term of the Agreement for Cooperation between the Government of the United States of America and the Government of the Republic of Korea Concerning Civil Uses of Nuclear Energy for a period not to exceed March 19, 2016.
U.S. House of Representatives
2013-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB113th CONGRESS1st SessionH. R. 2449IN THE SENATE OF THE UNITED STATESSeptember 18, 2013Received; read twice and referred to the Committee on Foreign RelationsAN ACTTo authorize the President to extend the term of the Agreement for Cooperation between the Government of the United States of America and the Government of the Republic of Korea Concerning Civil Uses of Nuclear Energy for a period not to exceed March 19, 2016.1.Authority to extend the United States-Republic of Korea Nuclear Cooperation AgreementThe President is authorized to extend the term of the Agreement for Cooperation between the Government of the United States of America and the Government of the Republic of Korea Concerning Civil Uses of Nuclear Energy for a period not to exceed March 19, 2016, notwithstanding any other provision of law.Passed the House of Representatives September 17, 2013.Karen L. Haas,Clerk